OPINION,
Mb. Chief Justice Paxson :
The learned judge below declined to decree specific performance, for the reason that the description contained in the con*382tract was too vague to identify the lot of ground in question. If he is right as to his facts, his conclusion is accurate. The description is as follows:
“A piece of ground situate in Mifflin township, county of Allegheny, and state of Pennsylvania, having a front of four hundred feet on West’s run township road; starting at the corner of land now belonging to Frederick Drew, thence running along said township road towards the Pittsburgh, Virginia & Charleston railroad, said distance of four hundred feet, and extending back along line of said Drew and another line to be fixed, sufficient, with said frontage, to make two acres of land; being a part of a larger tract of land now belonging to D. K. Calhoon, Esq.”
The object of the description is to identify the land with certainty. The learned judge was of opinion that, because one line remained to be fixed, it was impossible to identify it. If, however, the contract contains the means by which the lines can be run and marked out, the difficulty disappears. Id cer-tum est quod certum reddi potest. The plain meaning of the contract is this: The lot is to have a front of four hundred feet on West’s run township road. It is then to run back, of that width, along Frederick Drew’s land, to a depth sufficient to make two acres. How far it must go to make two acres, can be ascertained with mathematical precision. A competent surveyor could run the lines, and locate the unfixed line, in an hour. It is evident that when the parties drew the agreement they did not know how deep the lot must be to give the two acres; that was left to be fixed by a survey. The case is too plain to require elaboration.
The decree sustaining the demurrer is reversed, at the cost of the appellee; the bill is reinstated ; and it is now ordered that a decree be entered for the plaintiff upon the demurrer.